DETAILED ACTION
Applicants’ request for continued examination of August 2, 2021, in response to the action mailed February 2, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 13, 15 – 16, 36, 39, and 41 have been amended, and claims 43 – 44 have been added.  Claims 13 – 16, 30 – 31, and 34 – 44 are pending.  
The elected invention is directed to method for producing the fermentation product ethanol from the starch-containing material corn comprising the following steps.
Liquefying the corn-containing material by subjecting a slurry of corn to an increase in temperature from about 0 to 55° C above the starch gelatinization temperature for a period of time of about 2 minutes to about 8 hours at a pH of about 4.0 to about 6.5 with the protease of SEQ ID NO:  3 and an alpha amylase.
Subsequent saccharification by subjecting the product to a temperature of about 30 to about 65° C, a pH of about 3.0 to about 5.0, wherein the need for adding a nitrogen source during the saccharification process is reduced by at least about 30% compared to a process where starch-containing material is not liquefied with SEQ ID NOs: 3 and a glycosidase.
Subsequent fermentation with Saccharomyces cerevisiae at temperatures in the range of about 15 to about 40° C at a pH range of about 3.0 to about 6.5 for a period of time of about 5 hours to about 120 hours, wherein glycerol levels from materials obtained at the end of the fermentation are decreased, when compared to materials obtained at the end of a control fermentation not comprising SEQ ID NOs: 3 in the saccharification.
Subsequent distillation of the produced ethanol.
Claims 14-16 and 31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 43-44 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 13, 30, and 34-42, as encompassing the elected invention, are herein considered.  
Effective Filing Date
The effective filing date granted for the claims 13, 30, and 34-35, 38, and 40-42 is December 21, 2016, the filing date of US 62/437, 340, which disclosed the recited subject matter.  The effective filing date granted for the claims 36, 37, and 39 is December 18, 2017, the filing date of PCT/US 17/67112, which disclosed the recited subject matter.

AIA -First Inventor to File Status
Based on the effective filing dates of December 21, 2016 and December 18, 2017, the present application is being examined under the AIA , first to file provisions. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 30, and 34-42 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 13, 36, and 39, the phrase “serine protease at least 94% sequence identity to” renders the claim indefinite.  It is unclear whether said phrase means (i) “serine protease comprising an amino acid sequence with at least 94% sequence identity to” or (ii) “serine protease consisting of an amino acid sequence with at least 94% sequence identity to”.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means “serine protease comprising an amino acid sequence with at least 94% sequence identity to”.  Regarding the prior rejection of claim 13, as using ‘comprising’ language, applicants state that ‘Applicant has removed the word "comprising" where it immediately precedes recitation of the enzyme encoded by SEQ ID NOs. 2 or 3.  It is acknowledged that claims 13, 36, and 39 have been so amended.  However, the phrase “serine protease comprising an amino acid sequence with at least 94% sequence identity to”, which is the broadest reasonable interpretation, does not have ‘comprising’ immediately preceding recitation of percent identity to SEQ ID NO:  2 or 3.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Claims 13, 30, and 34-42 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Claims 13 and 41 are rejected on the judicially-created basis that each encompasses an improper Markush grouping of alternatives.  
MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

Thus, a Markush claim comprising members that do not share an inventive core structure/steps mainly responsible for the common, inventive function in the claimed invention are improper. 

It is noted that the restriction/election requirement of January 16, 2020 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 under 35 U.S.C. 103 as being unpatentable over Toth et al, 2016  in view of Kreel et al, 2018 (US 10,035,973; FD 20-June-2014), as explained in the prior action, is maintained.  Said rejection is reiterated herein.
Toth teaches the protein of SEQ ID NO:  2 herein (UniProt Acc#A0A147KH40), which comprises SEQ ID NO:  3 herein.  Toth does not teach using said enzyme for producing fermentation products. 
Kreel teaches a method for producing fermentation products from starch-containing material wherein ethanol is a fermentation product (Fig 1), said method comprising (col34, #1):
(a)    liquefying a starch-containing material with an enzyme cocktail comprising an alpha amylase and a serine protease wherein prior steps include (i) reducing the particle size of the starch-containing material and (ii) forming a slurry comprising the starch-containing material and water (col34-35, #9)).
(b)    saccharifying the product of step (a);
(c)    fermenting with a suitable organism; and
(d)    recovering the product produced in step (c)
wherein said protease has 90% identity to SEQ ID NO: 3 (SEQ ID NO: 10 therein (TF, col21; col38, #56) and said protease is thermostable (Example 3),
step (a) is performed at a temperature of 80-90°C, which is above the initial gelatinization temperature, and a pH of 4-7 (col34, #5,8) for 103 mins or 2hr (examples 5&6).
step (b) is performed at a temperature from 20-75°C and at a pH between 4 and 5 (col35, #11),
step (c) is performed at 25-40°C for 6-120 hrs and can be performed at pH 4-7 (col35, #12-13, 23).

Kreel further teaches inclusion of glucoamylase in step (b) (col35, #16; col36, #31, corn as said starch-containing material (col34, #28), Saccharomyces cerevisiae as the fermenting organism (col13 ¶2), ethanol as the fermentation product, and recovery thereof by distillation (col36, #30,33).   
It would have been obvious to a person of ordinary skill in the art to use the protease of Toth in the method of Kreel.  Motivation to do so is provided by the desire to produce fermentation products, including ethanol.  The expectation of success is high, as the use of proteases in methods for liquefying starch-containing material and the production of fermentation products was well known in the art. Therefore, claims 13, 30, and 34-42 are 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) On page 4 of the Office Action, the Examiner states that a person having ordinary skill in the art would have been motivated to combine the disclosures of Toth and Kreel for purposes of achieving the goal of producing fermentation products such as ethanol "and the fact that the enzymes of T cellulosilytica are thermostable (Toth)." However, Applicant finds nothing, and the Examiner did not provide a citation within the Toth reference in support of an alleged teaching or suggestion that 1) all of the enzymes of T cellulosilytica are thermostable in general; or 2) the enzyme encoded by SEQ ID NO:2 is thermostable in particular. Rather, the Examiner appears to be taking "Official Notice" that this feature is allegedly obvious. Applicant respectfully submits that the application of Official Notice in the outstanding Office Action is improper.
(B) Reply:	This basis for the rejection is withdrawn and is not needed to provide motivation to use the protease of Toth in the method of Kreel.  
It is noted that the functional properties of the protease taught by Toth (SEQ ID NO:  2 herein) are inherent to the structure of said protease.
 (C) With respect to Official Notice, the MPEP states that "such rejections should be judiciously applied" (see MPEP § 2144.03). The MPEP goes on to mandate that "Official notice without documentary evidence to support an [E]xaminer' s conclusion is permissible only in some circumstances" (see MPEP § 2144.03(A)). "It would not be appropriate for the [E]xaminer 
(C) Reply:	It is acknowledged that MPEP § 2144.03(A) so states.  See Reply (B) above.
(D) In the instant case, the Office Action stated, in part, "a person having ordinary skill in the art would have been motivated to combine the disclosures of Toth and Kreel ... [due to] the fact that the enzymes of T cellulosilytica are thermostable (Toth)." However, per the above, the facts asserted as well-known must be capable of instant and unquestionable demonstration as being well-known, and Applicant does not believe that such is the case here. If the Examiner continues to believe that the above-recited features are well known in the art, Applicant respectfully requests that the Examiner provide a reference or references in the next Office Action allegedly offering evidence that this is the case.
If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR § l.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 3 7 CFR § 1.104(d)(2).


(D) Reply:	See Reply (B) above.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 13, 30, and 34-42 under 35 U.S.C. 112, first paragraph/ enablement, for reasons set forth in the prior action, is maintained.  Said rejection is reiterated herein.
Claims 13, 30, and 34-42 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The specification, is enabling for using the protease of SEQ ID NO:  3 (ME-3) in the recited method for the production of ethanol (example 7).  However, the specification does not reasonably provide enablement for using any “serine protease comprising any amino acid sequence with at least 94% sequence identity to” SEQ ID NO:  2 or 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited 
Claims 13, 30, and 34-42 are so broad as to encompass using any “serine protease comprising an amino acid sequence with at least 94% sequence identity to” SEQ ID NO:  2 or 3 in the recited method for the production of any alcohol or organic acid fermentation product, wherein the sequence homologous to SEQ ID NO: 2 or 3 has any or no activity.  Applicants are urged to contact the Examiner to discuss possible amendment to the language of the claims.  
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteases broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to using the protease of SEQ ID NO:  3. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one 
	The specification does not support the broad scope of claims 13, 30, and 34-42, which encompasses methods for the production of any alcohol or organic acid fermentation product using all serine proteases comprising an amino acid sequence with at least 94% sequence identity to SEQ ID NO:  2 or 3, wherein the sequence homologous to SEQ ID NO: 2 or 3 has any or no activity.  The specification does not support the broad scope of claims 13, 30, and 34-42 because the specification does not establish: (A) any fusion proteins comprising a sequence homologous to SEQ ID NO: 2 or 3, wherein the desired protease activity derives from the fusion partner, that can be used in the recited method; (B) regions of protease structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to protein structural modification and extent of such tolerance; (E) a rational and predictable scheme for identifying proteins or modifying any residues with an expectation of obtaining the desired biological function; and (F) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods for producing alcohol or organic acid fermentation products using all serine proteases comprising an amino acid sequence with at least 94% sequence identity to SEQ ID NO:  2 or 3, wherein the sequence homologous to SEQ ID NO: 2 or 3 has any or no activity.  Without sufficient guidance, determination of the identity of methods and proteases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In support of their request that said rejection be withdrawn, applicants provide the following argument.  ‘Applicant has removed the word "comprising" where it immediately 
Written Description
Rejection of claims 13, 30, and 34-42 under 35 U.S.C. 112, first paragraph/ written description, for reasons set forth in the prior action, is maintained.  Said rejection is reiterated and, based on claim amendments, expanded herein.
Claims 13, 30, and 34-42 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite using any “serine protease comprising an amino acid sequence with at least 94% sequence identity to” SEQ ID NO:  2 or 3 in the recited method for the production of any alcohol or organic acid fermentation product wherein the sequence homologous to SEQ ID NO:  2 or 3 has any or no activity.  This is an infinite/large genus, as use of any protein having at least 94% identity to SEQ ID NO:  2 or 3 and having any or no activity is encompassed.  In addition, any number of fusion proteins wherein the fusion partner, not the sequence homologous to SEQ ID NO: 3, contains the desired activity is encompassed.  Use of only a single protease (SEQ ID NO: 3) is disclosed in the specification such that the skilled artisan would have recognized possess.   The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of production of any alcohol or organic acid fermentation product. Thus, one of skill 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond the one disclosed that is listed above (using the protease of SEQ ID NO: 3) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Without acquiescing to the rejection and solely for purposes of expediting prosecution, Applicant has removed the word "comprising" where it immediately precedes recitation of the enzyme encoded by SEQ ID NOs. 2 or 3 throughout the claim set. Applicant believes the Examiner's rejection to have been obviated by the claim amendment. 
(A) Reply:	As explained above under 35 USC 112b, taking the broadest reasonable interpretation, the phrase “serine protease at least 94% sequence identity to” is assumed to mean “serine protease comprising an amino acid sequence with at least 94% sequence identity to” SEQ ID NO:  2 or 3.  This assumption does not have ‘comprising’ immediately preceding recitation of percent identity to SEQ ID NO:  2 or 3.

(B) Reply:	This basis for the rejection is withdrawn.
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See interpretation of claim 13, 36, and 39 above under 35 USC 112b.